DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/10/2022, 12/09/2021, 10/08/2021, 08/05/2021, 12/09/2020, 04/08/2021, and 06/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,861,245. 
16951319
1
2
3
4
5
6
7
8
9
10
10,861,245
1
2
3
4
10
5
6
7
9
10
16951319
11
12
13
14
15
16
17
18
19
20
10,861,245
12
12
13
14
15
16
17
18
19
20


16/591319 Claim 1
10,861,245 Claim 1
A system configured to generate and facilitate access to a personalized 
augmented rendering of a user visible in an augmented reality environment, the 
system comprising: 
A system configured to generate and facilitate access to a personalized 
augmented rendering of a user visible in an augmented reality environment, the 
system comprising: 
a presentation device configured to convey images of virtual content to a first user such that the images of virtual content are perceived by the first user in the augmented reality environment as if it were present in a real world;  and
a presentation device configured to convey information to a first user such that images of virtual content are perceived by the first user in the augmented reality environment as if it were present in a real world;  and
one or more physical computer processors configured by computer-readable instructions to: 
one or more physical computer processors configured by computer readable instructions to: 
generate an augmented rendering of the first user to be presented in the augmented reality environment;  
generate an augmented rendering of the first user to be presented in the augmented reality environment;  
facilitate access to first information defining the augmented rendering of the first user by one or more other users;  
facilitate access to first information defining the augmented rendering of the first user by one or more other users;  
identify a second user visible within a field of view of the first user via the presentation device;  
identify a second user visible within a field of view of the first user via the presentation device;  
responsive to the identification of the second user within the field of view of the first user, obtain second information defining an augmented rendering of the second user and a position of the second user in the real world;
responsive to the identification of the second user within the field of view of the first user, obtain second information defining an augmented rendering of the second user and a correlation between a set of linkage points defined with respect to the second user and a reference frame of the augmented rendering of the second user,

wherein positions of individual linkage points of the set of linkage points in the real world -2-Attorney Docket No.: 57YG-014005 define the reference frame with respect to a position of the second user in the real world;
generate an image of the augmented rendering of the second user to be presented in the augmented reality environment,
generate an image of the augmented rendering of the second user to be presented in the augmented reality environment,
wherein the image of the augmented rendering of the second user is generated based on the second information, the field of view of the first user, and a position of the presentation device in the real world;  and 
wherein the image of the augmented rendering of the second user is generated based on the second information, the field of view of the first user, a position of the presentation device in the real world, and the positions of the individual linkage points of the set of linkage points in the real world; and
cause the image of the augmented rendering of the second user to be presented in the augmented reality environment via the presentation device.
cause the image of the augmented rendering of the second user to be presented in the augmented reality environment via the presentation device.


Although the claims at issue are not identical, they are not patentably distinct from each other because 10,861,245 Claim 1 teaches all the limitations of claim 1 of the current application.

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,593,121. 
16951319
1
2
3
4
5
6
7
8
9
10
10,593,121
1
2
3
4
10
5
6
7
9
11
16951319
11
12
13
14
15
16
17
18
19
20
10,593,121
12
8
13
14
15
16
17
18
19
20


16/591319 Claim 1
10,593,121 Claim 1
A system configured to generate and facilitate access to a personalized 
augmented rendering of a user visible in an augmented reality environment, the 
system comprising: 
A system configured to generate and facilitate access to a personalized 
augmented rendering of a user visible in an augmented reality environment, the 
system comprising: 
a presentation device configured to convey images of virtual content to a first user such that the images of virtual content are perceived by the first user in the augmented reality environment as if it were present in a real world;  and
a presentation device configured to convey information to a first user such that images of virtual content are perceived by the first user in the augmented reality environment as if it were present in a real world;  and
one or more physical computer processors configured by computer-readable instructions to: 
one or more physical computer processors configured by computer readable instructions to: 
generate an augmented rendering of the first user to be presented in the augmented reality environment;  
generate an augmented rendering of the first user to be presented in the augmented reality environment;  
facilitate access to first information defining the augmented rendering of the first user by one or more other users;  
facilitate access to first information defining the augmented rendering of the first user by one or more other users;  
identify a second user visible within a field of view of the first user via the presentation device;  
identify a second user visible within a field of view of the first user via the presentation device;  
responsive to the identification of the second user within the field of view of the first user, obtain second information defining an augmented rendering of the second user and a position of the second user in the real world;
responsive to the identification of the second user within the field of view of the first user, obtain second information defining an augmented rendering of the second user and a correlation between a set of linkage points defined with respect to the second user and a reference frame of the augmented rendering of the second user,

wherein positions of individual linkage points of the set of linkage points in the real world define the reference frame with respect to a position of the second user in the real world;  
generate an image of the augmented rendering of the second user to be presented in the augmented reality environment,
generate an image of the augmented rendering of the second user to be presented in the augmented reality environment,
wherein the image of the augmented rendering of the second user is generated based on the second information, the field of view of the first user, and a position of the presentation device in the real world;  and 
wherein the image of the augmented rendering of the second user is generated based on the second information, the field of view of the first user, a position of the 
presentation device in the real world, and the positions of the individual linkage points of the set of linkage points in the real world;  and
cause the image of the augmented rendering of the second user to be presented in the augmented reality environment via the presentation device.
cause the image of the augmented rendering of the second user to be presented in the augmented reality environment via the presentation device.


Although the claims at issue are not identical, they are not patentably distinct from each other because 10,593,121 Claim 1 teaches all the limitations of claim 1 of the current application.

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-19 and 25 of U.S. Patent No. 10,198,871. 
16/951319
1
2
3
4
5
6
7
8
9
10
10,198,871
1
2
3
4
10
5
6
7
9
11
16/951319
11
12
13
14
15
16
17
18
19
20
10,198,871
12
8
13
14
15
16
17
18
19
25


16/951319 Claim 1
10,198,871 Claim 1
A system configured to generate and facilitate access to a personalized 
augmented rendering of a user visible in an augmented reality environment, the 
system comprising: 
A system configured to generate and facilitate access to a personalized 
augmented rendering of a user visible in an augmented reality environment, the 
system comprising:  
a presentation device configured to convey images of virtual content to a first user such that the images of virtual content are perceived by the first user in the augmented reality environment as if it were present in a real world;  and
a display device configured to generate light and provide the light to an eye of a first user such that the light forms images of virtual content configured to be perceived in the augmented reality environment as if it were present in a real world;  
one or more physical computer processors configured by computer-readable instructions to: 
one or more physical computer processors configured by computer readable instructions to:
generate an augmented rendering of the first user to be presented in the augmented reality environment;  
generate an augmented rendering of the first user to be displayed in an augmented reality environment;
facilitate access to first information defining the augmented rendering of the first user by one or more other users;  
facilitate access to first information defining the augmented rendering of the first user by one or more other users;  
identify a second user visible within a field of view of the first user via the presentation device;  
identify a second user visible within a field of view of the first user via the display device;  
responsive to the identification of the second user within the field of view of the first user, obtain second information defining an augmented rendering of the second user and a position of the second user in the real world;
responsive to the identification of the second user within the field of view of the first user, obtain second information defining at least one augmented rendering of the second user and a correlation between a set of linkage points defined with respect to the second user and a reference frame of the augmented rendering of the second user,

wherein positions in the real world of linkage points in the set of linkage points define the reference frame with respect to 
a position of the second user in the real world;  
generate an image of the augmented rendering of the second user to be presented in the augmented reality environment,
generate an image of an augmented rendering from the at least one augmented rendering of the second 
user defined by the second information to be displayed in the augmented reality 
environment,
wherein the image of the augmented rendering of the second user is generated based on the second information, the field of view of the first user, and a position of the presentation device in the real world; and
wherein the image of the augmented rendering of the second user is generated based on the second information, the field of view of the first user, a position of the display device in the real world, and a position of the set of linkage points in the real world;  and 
cause the image of the augmented rendering of the second user to be presented in the augmented reality environment via the presentation device.
cause the image of the augmented rendering of the second user to be displayed in the augmented reality environment via the display device.


Although the claims at issue are not identical, they are not patentably distinct from each other because 10,198,871 Claim 1 teaches all the limitations of claim 1 of the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2017/0038829 to Lanier et al. in view of U.S. patent 6,335,731 to Yamamoto.

	Regarding claim 1, Lanier et al. teach a system configured to generate and facilitate access to a personalized augmented rendering of a user visible in an augmented reality environment (par 0004, par 0020-0023, par 0026-0027, par 0031-0032, par 0065-0071, par 0147, “an example environment 100 for enabling two or more users to interact with one another in a mixed reality environment and/or remote communication environment and for causing individual users of the two or more users to be presented in the mixed reality environment and/or remote communication environment with virtual content that corresponds to the individual users”), the system comprising:
a presentation device configured to convey images of virtual content to a first user such that the images of virtual content are perceived by the first user in the augmented reality environment as if it were present in a real world (Figs 3-4, par 0004, par 0023, par 0060, par 0067-0071, par 0147, “the display 204 can present visual content to the one or more users 106 in a mixed reality environment. In some examples, the display 204 can present the mixed reality environment to the user (e.g., user 106A, user 106B, or user 106C) in a spatial region that occupies an area that is substantially coextensive with a user's (e.g., user 106A, user 106B, or user 106C) actual field of vision“, “FIG. 4 is a schematic diagram 400 showing an example of a first person view of a user (e.g., user 106A) interacting with another user (e.g., user 106B) in a mixed reality environment. The area depicted in the dashed lines corresponds to a real scene 402 in which at least one of a first user (e.g., user 106A) or a second user (e.g., user 106B) is physically present”); and 
one or more physical computer processors configured by computer-readable instructions to (Fig 1, par 0032, “The service provider 102 can be implemented in a non-distributed computing environment or can be implemented in a distributed computing environment, possibly by running some modules on devices 108 or other remotely located devices. As shown, the service provider 102 can include one or more server(s) 110, which can include one or more processing unit(s) (e.g., processor(s) 112) and computer-readable media 114, such as memory”): 
generate an augmented rendering of the first user to be presented in the augmented reality environment (par 0020-0023, par 0068-0069, “The techniques described herein generate enhanced user interfaces whereby virtual content is rendered in the user interfaces such to overlay a virtual representation (e.g., an image) of a user …. add, remove, modify, etc. markings to body representations associated with the users in mixed reality environments and/or remote communication environments …. conversational partners that are remotely located can view virtual representations (e.g., avatars) of each other in the individual real scenes that each of the partners is physically present in remote communication environments. That is, a first user can view a virtual representation (e.g., avatar) of a second user from a third person perspective in the real scene where the first user is physically present” ..generate a virtual representation for each user for mixed reality environment); 
facilitate access to first information defining the augmented rendering of the first user by one or more other users (par 0049, par 0052, par 0084, par 0087, par 0097, par 0120-0121, “Based at least in part on determining that the first user (e.g., user 106A) interacts with the second user (e.g., user 106B), the presentation module 120 can access data associated with instructions for rendering virtual content that is associated with at least one of the first user (e.g., user 106A) or the second user (e.g., user 106B) “, “data associated with virtual content that is associated with a user (e.g., user 106A, user 106B, or user 106C) corresponding to the unique identifier, data associated with position and/or orientation of the virtual content, data associated with a predetermined amount of time that the virtual content persists (e.g., expiration data), etc. Additionally and/or alternatively, data associated with permissions (e.g., permissions data), that can be stored in the permissions module 122, can be mapped to the unique identifier” . obtain virtual representation of users by others); 
identify a second user in the first user via the presentation device (par 0049, par 0074, par 0100-0101, par 0110, par 0119-0121, “the tracking device can start tracking a user (e.g., user 106A, user 106B, user 106C, etc.) based at least in part on determining an initiation of a communication (e.g., an online video communication, an online conference communication, an online screen sharing communication, etc.) between a first device (e.g., device 108A) and one or more other devices (e.g., device 108B, device 108C. etc.). The image capturing device can continue to capture image data over a period of time, such as the duration of the communication. In some examples described above, tracking devices can output streams of volumetric data, skeletal data, perspective data, etc. (e.g., three-dimensional tracking data) in substantially real time. In additional and/or alternative examples, the input module 116 can receive motion capture data (e.g., two-dimensional tracking data) that tracks the motion of objects, users (e.g., user 106A, user 106B, and/or user 106C), etc. in substantially real time. In some examples, the tracking devices can be associated with devices 108 and stream tracking data directly from a first device (e.g., device 108A) to one or more other devices (e.g., device 108B, device 108C, etc.)“, “the identification module 117 can access the unique identifiers associated with each of the participants (e.g., the first user (e.g., user 106A) and/or a second user (e.g., user 106B))” … identify users and object based on the tracking data using tracking devices through capturing image data (camera viewing)); 
responsive to the identification of the second user within the first user, obtain second information defining an augmented rendering of the second user and a position of the second user in the real world (par 0074, par 0078, par 0110-0111, “data associated with position and/or orientation of the virtual content, data associated with a predetermined amount of time virtual content persists (e.g., expiration data), etc. can be mapped to unique identifiers associated with the first user (e.g., user 106A) and/or the second user (e.g., user 106B) and can be stored in the database 125. As a result, each time the identification module 117 identifies that the first user (e.g., user 106A) and/or the second user (e.g., user 106B) initiate a communication involving at least the first user (e.g., user 106A) and/or the second user (e.g., user 106B), the presentation module 120 can access the database 125 to determine whether any virtual content is mapped to the unique identifiers corresponding to the first user (e.g., user 106A) and/or the second user (e.g., user 106B), and can send data associated with the virtual content mapped to the unique identifiers to the rendering module 130 on each corresponding device (e.g., device 108A and/or device 108B)”, par 0120-0121, “data associated with virtual content that is associated with a user (e.g., user 106A, user 106B, or user 106C) corresponding to the unique identifier, data associated with position and/or orientation of the virtual content, data associated with a predetermined amount of time that the virtual content persists (e.g., expiration data), etc. Additionally and/or alternatively, data associated with permissions (e.g., permissions data), that can be stored in the permissions module 122, can be mapped to the unique identifier” .. obtaining the users data associated with position and/or orientation of the virtual content based on the identification of the users); 
generate an image of the augmented rendering of the second user to be presented in the augmented reality environment, wherein the image of the augmented rendering of the second user is generated based on the second information, the field of view of the first user, and a position of the presentation device in the real world (Figs 3-4, par 0020-0023, par 0067-0071, par 0074-0075, par 0078, par 0101, par 0121, par 0147, “based at least in part on conversational partners being physically located in a same real scene, conversational partners can view each other in mixed reality environments associated with the real scene. In alternative examples, conversational partners that are remotely located can view virtual representations (e.g., avatars) of each other in the individual real scenes that each of the partners is physically present in remote communication environments. That is, a first user can view a virtual representation (e.g., avatar) of a second user from a third person perspective in the real scene where the first user is physically present. In some examples, conversational partners can swap viewpoints …  a first user can view a first person perspective of the second user and can view a first person perspective from the viewpoint of the second user as an overlay of what can be seen by the first user” …generate a virtual representation of second user in mixed reality environment viewed by first user based on the field of view of first user and location of the second user and virtual representation of second user); and 87Patent Application Attorney Docket No. 57YG-014015 
cause the image of the augmented rendering of the second user to be presented in the augmented reality environment via the presentation device (Figs 3-4, par 0020-0023, par 0067-0071, par 0147, “causing virtual content to be presented in association with the first body representation on a first display associated with the first mixed reality device and a second display associated with the second mixed reality device, wherein the first mixed reality device corresponds to the first user and the second mixed reality device corresponds to the second user”) .  
But Lanier et al. keep silent for teaching identify a second user visible within a field of view of the first user via the presentation device; responsive to the identification of the second user within the field of view of the first user, obtain second information defining an augmented rendering of the second user and a position of the second user in the real world.
In related endeavor, Yamamoto teaches identify a second user visible within a field of view of the first user via the presentation device; responsive to the identification of the second user within the field of view of the first user, obtain second information defining an augmented rendering of the second user and a position of the second user in the real world (col 4: 30-35, col 5:4-27 and col 5:45-62, 1. identify enemy characters in the user’s viewpoint; 2. rendering a marker object associated with enemy characters based on the enemy characters and position of the enemy characters in user’s viewpoint); generate an image of the augmented rendering of the second user to be presented in the augmented reality environment, wherein the image of the augmented rendering of the second user is generated based on the second information, the field of view of the first user, and a position of the presentation device in the real world (col 4: 30-35, col 5:4-27 and col 5:45-62, rendering a marker object associated with enemy characters in a AR scene based on the enemy characters and position of the enemy characters in user’s viewpoint).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Lanier et al. to include identify a second user visible within a field of view of the first user via the presentation device; responsive to the identification of the second user within the field of view of the first user, obtain second information defining an augmented rendering of the second user and a position of the second user in the real world as taught by Yamamoto to generate an image as seen from a given viewpoint within that object space, making it highly popular for enabling players to experience a virtual reality  to enjoy this three-dimensional game.  

Regarding claim 13, Lanier et al. as modified by Yamamoto teach all the limitation of claim 1, and Lanier et al. further teach wherein the one or more processors are further configured to: access subscription information for the first user, wherein the subscription information for the first user indicates one or more subscriptions of the first user; and determine that at least one of the one or more subscriptions of the first user permits access to the second information, wherein the second information is obtained responsive to the determination that at least one of the one or more subscriptions of the first user permits access to the augmented rendering of the second user (par 0053, par 0084, par 0097, par 0112, par 0121, par 0166, “The permissions module 122 is configured to determine whether an interaction between a first user (e.g., user 106A) and the second user (e.g., user 106B) is permitted, authorizations associated with individual users (e.g., user 106A, user 106B, user 106C, etc.), etc. In at least one example, the permissions module 122 can store permissions data corresponding to instructions associated with individual users 106. The instructions can indicate what interactions that a particular user (e.g., user 106A, user 106B, or user 106C) permits another user (e.g., user 106A, user 106B, or user 106C) to have with the particular user (e.g., user 106A, user 106B, or user 106C) and/or view of the particular user (e.g., user 106A, user 106B, or user 106C)”; “the presentation module 120 can access data stored in the permissions module 122 to determine whether the interaction is permitted. The rendering module(s) 130 associated with a first device (e.g., device 108A) and/or a second device (e.g., device 108B) can receive rendering data from the service provider 102 and can utilize one or more rendering algorithms to render virtual content on the display 204 of the first device (e.g., device 108A) and/or a second device (e.g., device 108B). The virtual content can conform to the body representations associated with the first user (e.g., user 106A) and/or the second user (e.g., user 106B) so as to augment the first user (e.g., user 106A) and/or the second user (e.g., user 106B). Additionally, the virtual content can track with the movements of the first user (e.g., user 106A) and the second user (e.g., user 106B)”).

Regarding claim 16, the method claim 16 is similar in scope to claim 1 and is rejected under the same rational.

Claims 2-4, 14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2017/0038829 to Lanier et al. in view of U.S. patent 6,335,731 to Yamamoto, further in view of U.S. PGPubs 2017/0024932 to Sugaya.

Regarding claim 2, Lanier et al. as modified by Yamamoto teach all the limitation of claim 1, but keep silent for teaching wherein the one or more other users include the second user, and wherein an image of the augmented rendering of the first user is to be presented in a second augmented reality environment via a second presentation device of the second user based on the first information, a field of view of the second user, a position of the second presentation device in the real world, and a position associated with the first user in the real world.
In related endeavor, Sugaya teach wherein the one or more other users include the second user, and wherein an image of the augmented rendering of the first user is to be presented in a second augmented reality environment via a second presentation device of the second user based on the first information, a field of view of the second user, a position of the second presentation device in the real world, and a position associated with the first user in the real world (Fig 7-9, abstract, par 0059-0075, 1. disclose three users; 2. access the avatar data about users based on the identifier associated with each user; 3. rendering and displaying avatar data about users in user’s HMD device based on the view direction and orientation of user (HMD)).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Lanier et al. as modified by Yamamoto to include wherein the one or more other users include the second user, and wherein an image of the augmented rendering of the first user is to be presented in a second augmented reality environment via a second presentation device of the second user based on the first information, a field of view of the second user, a position of the second presentation device in the real world, and a position associated with the first user in the real world as taught by Sugaya to render avatar data on the user of the head mounted display based on the received turn in the yaw direction and the pitch direction of the head mounted display to make this head mounted display output full dome three-dimensional space data corresponding to the user's line of sight.  

Regarding claim 3, Lanier et al. as modified by Yamamoto and Sugaya teach all the limitation of claim 2, and Lanier et al. further teach wherein the one or more processors are further configured to: obtain subscription information for the second user, wherein the subscription information for the second user indicates one or more subscriptions of the second user; and determine that at least one of the one or more subscriptions of the second user permits access to the augmented rendering of the first user, wherein the facilitation of access to the first information by the second user is responsive to the determination that at least one of the one or more subscriptions of the second user permits access to the augmented rendering of the first user (par 0053, par 0084, par 0097, par 0112, par 0121, par 0166, “The permissions module 122 is configured to determine whether an interaction between a first user (e.g., user 106A) and the second user (e.g., user 106B) is permitted, authorizations associated with individual users (e.g., user 106A, user 106B, user 106C, etc.), etc. In at least one example, the permissions module 122 can store permissions data corresponding to instructions associated with individual users 106. The instructions can indicate what interactions that a particular user (e.g., user 106A, user 106B, or user 106C) permits another user (e.g., user 106A, user 106B, or user 106C) to have with the particular user (e.g., user 106A, user 106B, or user 106C) and/or view of the particular user (e.g., user 106A, user 106B, or user 106C)”; “the presentation module 120 can access data stored in the permissions module 122 to determine whether the interaction is permitted. The rendering module(s) 130 associated with a first device (e.g., device 108A) and/or a second device (e.g., device 108B) can receive rendering data from the service provider 102 and can utilize one or more rendering algorithms to render virtual content on the display 204 of the first device (e.g., device 108A) and/or a second device (e.g., device 108B). The virtual content can conform to the body representations associated with the first user (e.g., user 106A) and/or the second user (e.g., user 106B) so as to augment the first user (e.g., user 106A) and/or the second user (e.g., user 106B). Additionally, the virtual content can track with the movements of the first user (e.g., user 106A) and the second user (e.g., user 106B)”).

Regarding claim 4, Lanier et al. as modified by Yamamoto and Sugaya teach all the limitation of claim 3, and further teach wherein to facilitate access to the first information, the one or more processors are further configured to: 88Patent Application Attorney Docket No. 57YG-014015 cause the first information to be transmitted to a device of the second user (Lanier et al.: par 0031-0033, par 0101-0106, par 0119-0121, Sugaya: par 0035, par 0063, “The screen data transmitting module 21 of the server for three-dimensional output 10 sequentially transmits three-dimensional data as screen data to the identified head mounted display 100 (step S13). In the step S13, the screen data transmitted from the screen data transmitting module 21 contains avatar data on the avatar as the virtual self of a user who wears the head mounted display 100, spatial data on a virtual three-dimensional space, and article data on an article, etc., arranged in this virtual three-dimensional space”).

Regarding claim 14, Lanier et al. as modified by Yamamoto teach all the limitation of claim 1, but keep silent for teaching wherein the field of view of the first user is defined based on location information and orientation information, the location information indicating at least a current location associated with the presentation device, and the orientation information indicating at least a pitch angle, a roll angle, and a yaw angle associated with the presentation device.
In related endeavor, Sugaya teach wherein the field of view of the first user is defined based on location information and orientation information, the location information indicating at least a current location associated with the presentation device, and the orientation information indicating at least a pitch angle, a roll angle, and a yaw angle associated with the presentation device (abstract, par 0035-0036, par 0066-0072, “The server for three-dimensional output being communicatively connected with a head mounted display outputting full dome three-dimensional space data as virtual or augmented reality corresponding to a user's line of sight sequentially transmits screen data to be output to and displayed on the head mounted display; receives data on the turn in the yaw direction and the pitch direction of the head mounted display from the head mounted display; changes the screen data based on the received turn in the yaw direction and the pitch direction of the head mounted display; and changes avatar data on the user of the head mounted display based on the received turn in the yaw direction and the pitch direction of the head mounted display”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Lanier et al. as modified by Yamamoto to include wherein the field of view of the first user is defined based on location information and orientation information, the location information indicating at least a current location associated with the presentation device, and the orientation information indicating at least a pitch angle, a roll angle, and a yaw angle associated with the presentation device as taught by Sugaya to render avatar data on the user of the head mounted display based on the received turn in the yaw direction and the pitch direction of the head mounted display to make this head mounted display output full dome three-dimensional space data corresponding to the user's line of sight.  

Regarding claims 17-19, Lanier et al. as modified by Yamamoto teach all the limitation of claim 16, the claims 17-19 are similar in scope to claims 2-4 and are rejected under the same rational.

Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2017/0038829 to Lanier et al. in view of U.S. patent 6,335,731 to Yamamoto, further in view of U.S. PGPubs 2018/0341386 to Inomata.

Regarding claim 5, Lanier et al. as modified by Yamamoto teach all the limitation of claim 1, but keep silent for teaching wherein the second information defines multiple augmented renderings of the second user, wherein the one or more processors are further configured to: cause an indication that the second user has been identified within the field of view of the first user; receive an indication of a selection by the second user of one of the multiple augmented renderings of the second user, wherein the selected one of the multiple augmented renderings of the second user comprises the augmented rendering of the second user; and obtain the second information based on the selection by the second user.

    PNG
    media_image1.png
    325
    388
    media_image1.png
    Greyscale

In related endeavor, Inomata teaches wherein the second information defines multiple augmented renderings of the second user (par 0046, par 0128, the control module 510 arranges an avatar object simulating the user 5 in the virtual space 11 based on an image including the user 5. In at least one aspect, the control module 510 arranges an avatar object in the virtual space 11, which is selected by the user 5 from among a plurality of types of avatar objects (e.g., objects simulating animals or objects of deformed humans)”  …. allow users to select avatar from among a plurality of types of avatar objects to represent themselves), wherein the one or more processors are further configured to: cause an indication that the second user has been identified within the field of view of the first user; receive an indication of a selection by the second user of one of the multiple augmented renderings of the second user (Figs 17-18, par 0128, par 0199-0205, identify and generate a virtual representation (avatar) of the other user in user’s field of view), wherein the selected one of the multiple augmented renderings of the second user comprises the augmented rendering of the second user (par 0046, par 0128, the avatar selected from among a plurality of types of avatar objects by users to represent themselves); and obtain the second information based on the selection by the second user (par 0046, par 0128, par 0165-0169, “the processor 210B of the HMD set 110B acquires avatar information for determining a motion of the avatar object 6B in the virtual space 11B, and transmits the avatar information to the server 600 ….the server 600 transmits the integrated pieces of avatar information to all the users associated with the virtual space 11 at a timing determined in advance. In this manner, synchronization processing is executed. Such synchronization processing enables the HMD set 110A, the HMD set 110B, and the HMD 120C to share mutual avatar information at substantially the same timing”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Lanier et al. as modified by Yamamoto to include wherein the second information defines multiple augmented renderings of the second user, wherein the one or more processors are further configured to: cause an indication that the second user has been identified within the field of view of the first user; receive an indication of a selection by the second user of one of the multiple augmented renderings of the second user, wherein the selected one of the multiple augmented renderings of the second user comprises the augmented rendering of the second user; and obtain the second information based on the selection by the second user as taught by Inomata to display a real space and a part of an image constructing the virtual space simultaneously to generate a visual-field image in accordance with a motion of a head-mounted device (HMD) associated with the multi-users.  
Regarding claim 20, Lanier et al. as modified by Yamamoto teach all the limitation of claim 16, the claim 20 is similar in scope to claim 5 and is rejected under the same rational.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2017/0038829 to Lanier et al.  in view of U.S. patent 6,335,731 to Yamamoto, further in view of U.S. PGPubs 2017/0132842 to Morrison.

Regarding claim 10, Lanier et al. as modified by Yamamoto teach all the limitation of claim 1, but do not explicitly teach wherein the one or more processors are further configured to: cause at least a portion of the first information defining the augmented rendering of the first user and instructions to be transmitted to a 3-D printer, wherein transmitting at least the portion of the first information and the instructions to the 3-D printer causes the 3-D printer to generate a physical representation of the augmented rendering of the first user.
In related endeavor, Morrison teaches wherein the one or more processors are further configured to: cause at least a portion of the first information defining the augmented rendering of the first user and instructions to be transmitted to a 3-D printer, wherein transmitting at least the portion of the first information and the instructions to the 3-D printer causes the 3-D printer to generate a physical representation of the augmented rendering of the first user (par 0048, par 0056, “Computer 208 may also be communicatively coupled to other devices such as 3D printer 210. A 3D printer comprises one or more heated nozzles feeding filament, typically plastic, and is used to create a sculpture as specified in a virtual file. The 3D printer 210 may thereby be used to turn virtual objects into physical objects, subject to scale and material constraints”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Lanier et al. as modified by Yamamoto to include wherein the one or more processors are further configured to: cause at least a portion of the first information defining the augmented rendering of the first user and instructions to be transmitted to a 3-D printer, wherein transmitting at least the portion of the first information and the instructions to the 3-D printer causes the 3-D printer to generate a physical representation of the augmented rendering of the first user as taught by Morrison to render the visualization of one or more complex 3-dimensional objects world-locked to the user's physical environment to generate physical representation of complex 3-dimensional objects using 3D print to realize from virtual to real.  

Allowable Subject Matter
Claims 6-9, 11-12, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 (nonstatutory double patenting), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 6, including "wherein to generate the augmented rendering of the first user, the one or more processors are further configured to: obtain one or more images of the first user; generate a three-dimensional representation of the first user based on the one or more images of the first user; obtain user input from the first user indicating a request to modify the three- dimensional representation of the first user; and cause the first information defining the augmented rendering of the first user to be stored, wherein the augmented rendering of the first user comprises a modified three-dimensional representation of the first user based on the user input".
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 9, including "wherein to generate the augmented rendering of the first user, the one or more processors are further configured to: receive a user selection of a predefined three-dimensional representation; cause the predefined three-dimensional representation to be downloaded responsive to the selection; obtain user input from the first user indicating a request to modify the predefined three-dimensional representation; and cause the first information defining the augmented rendering of the first user to be stored, wherein the augmented rendering of the first user comprises a modified version of the predefined three-dimensional representation based on the user input".
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 11, including "wherein the one or more processors are further configured to: receive a request to access the first information defining the augmented rendering of the first user from a third-party application related to an interactive game; obtain user input from the first user indicating a desire to permit access to the first information by the third-party application; and facilitate access to the first information by the third-party application, wherein facilitating access to the first information by the third-party application permits the third- party application to utilize the augmented rendering of the first user in the interactive game".
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 15, including "wherein the augmented rendering of the second user is generated based on the position of the second user in the real world at a first time, wherein the one or more processors are further configured to: obtain an indication of an updated position of the second user in the real world at a second time, wherein the updated position is different than the position of the second user; and 92Patent Application Attorney Docket No. 57YG-014015 cause an updated image of the augmented rendering of the second user to be presented in the augmented reality environment via the presentation device in real-time, such that the updated augmented rendering of the second user appears superimposed over the second user as the second user moves within the field of view of the first user".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616